Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 16/950,295 filed on November 17, 2020.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 7, 14 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Liao et al. (2017/0077039 A1).
Regarding independent claim 7, Liao et al. teaches a method of making a semiconductor device (Figs. 17A-17G), comprising:
providing a first semiconductor package (1017b, para [0116]) comprising a substrate (100 carrier, para [0116]) and an encapsulant (113 package body, para [0116]) deposited over only a first portion (left portion, para [0116]) of the substrate (100);
disposing a mask (210, para [0116]) over a second portion (right portion, see Fig. 17F) of the substrate (100);
forming a first shielding layer (115, para [0117], see Fig. 17G) over the encapsulant (113); and
removing (see Fig. 17F vs. Fig. 17G, wherein the mask 210 shown in Fig. 17F has been removed from Fig. 17G) the mask (210).
Regarding independent claim 14, Liao et al. teaches a method of making a semiconductor device (Figs. 17A-17G), comprising:
providing a semiconductor package (1017b, para [0116]);
disposing a mask (210, para [0116]) over a first portion (right portion of 1017b, see Fig. 17F) of the semiconductor package (1017b);
forming a shielding layer (115, para [0117], see Fig. 17G) over the semiconductor package (1017); and
removing (see Fig. 17F vs. Fig. 17G, wherein the mask 210 shown in Fig. 17F has been removed from Fig. 17G) the mask (210).

Allowable Subject Matter
7.	Claims 1-6, 21-25 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a method of making a semiconductor device, comprising:
....
a second component disposed over the substrate outside the encapsulant;
disposing a metal mask over the second component; 
forming a shielding layer over the semiconductor package; and
removing the metal mask after forming the shielding layer”.

Claim 21: the prior art of record alone or in combination neither teaches nor makes obvious A semiconductor device, comprising:
....
a shielding layer formed over the encapsulant, substrate, and mask.
9.	Claims 8, 9-10, 11-12, 13, 15, 16-17, 18-19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 recites “….
further including:
providing a second semiconductor package;
disposing the mask over the second semiconductor package after forming the first shielding layer over the first semiconductor package; and
forming a second shielding layer over the second semiconductor package”.
Claim 9 recites “….
further including forming the first shielding layer on a contact pad of the substrate, wherein an area above the contact pad that extends 40 degrees from vertical remains free of the mask while forming the first shielding layer”.
Claim 11 recites “….
further including disposing the mask over the second portion of the substrate using a pick and place machine”.
Claim 13 recites “….
further including mounting a component over the second portion of the substrate after removing the mask”.
Claim 15 recites “….
further including:
providing a second semiconductor package; and
disposing the mask over the second semiconductor package”.
Claim 16 recites “….
further including forming the shielding layer on a contact pad of the substrate, wherein a conic area above the contact pad remains devoid of the mask while forming the shielding layer”.
Claim 18 recites “….
further including disposing the mask over the second portion of the substrate using a pick and place machine”.
Claim 20 recites “….
further including mounting a component over the second portion of the substrate after removing the mask”.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819